UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 12, 2015 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada 001-32491 11-2238111 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (718) 832-0800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On February 12, 2015, Coffee Holding Co., Inc. (the “Company”) extended the term of its financing agreement with Sterling National Bank (“Sterling”) until March 31, 2015 pursuant to a letter agreement (the “Letter Agreement”).A copy of the Letter Agreement is filed as Exhibit 10.1 to this Current Report on Form 8-K.The Company is currently in discussions with Sterling to extend the term of the credit facility and the Company expects to finalize a long term extension prior to March 31, 2015.There is currently no assurance that the term of the credit facility will be extended or if the extended term of the credit facility will be acceptable to the Company. Item 9.01Financial Statements and Exhibits. (d) The following exhibit is furnished with this report: Exhibit No. Description Letter Agreement, dated February 12, 2015, by and between the Company and Sterling. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COFFEE HOLDING CO., INC. Dated:February 19, 2015 By: /s/Andrew Gordon Name: Andrew Gordon Title: President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Letter Agreement, dated February 12, 2015, by and between the Company and Sterling. 4
